DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 12/06/2022. Claims 1-13, as originally filed on 08/19/2021, are examined below.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claim 14 (Group II) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2022.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 10/28/2021 has been considered by the examiner. An initialed copy is attached.

Claim Objections
5.         Claim 2 is objected to because of the following informalities: It is suggested that claim 2 be amended to read “…and less than [or up to] 100% of the element” because it is not possible to have greater than 100% of the element.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.         Claims 3 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 3 recites “wherein the isotope was added to the composition by a non-natural means.” The specification fails to define what is meant by “non-natural” and no examples are given that clearly define the claim parameters.
	Claim 11 fails to define the values/meaning of subscripts “x”, “y”, “a”, and “z” so is indefinite for failing to clearly set forth the metes and bounds of the claim.
	Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 7-12 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6, on which claim 7 depends, requires that “the first cation includes the isotope” but the cations listed in claim 7 do not contain isotopes. Claims 8-12, which depend indirectly from base claim 6, also recite cations or stoichiometry that do not include isotopes. Thus, claims 7-12 appear to be broader than claim 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.         Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US 2018/0204684 A1).
	As to independent claim 1, PARK teaches a composition comprising: a material comprising a perovskite structure, wherein: the material comprises an isotope of an element, the isotope has more neurons than protons, and the isotope is incorporated into the perovskite structure (see para. 0021-0036: when deuterium is substituted, the zero point energy is lowered due to the isotope effect; para. 0061: the compound according to the present invention has a perovskite structure into which deuterium (an isotope of hydrogen) is introduced).
	As to claim 2, PARK teaches the composition of claim 1, wherein the isotope makes up between greater than 0% and 100% of the element (see para. 0021-0036).
As to claim 3, it should be understood that, in a case where a product is specified by a production method (“the isotope was added to the composition by a non-natural means”), the invention relates to the ultimately obtained product regardless of the method by which the product is produced, thus the invention of claim 3 is essentially the same as the invention in claim 1. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. See MPEP 2113.
As to claims 4-5, PARK teaches the composition of claim 1, wherein the isotope comprises hydrogen and includes deuterium (see para. 0021-0036).
As to independent claim 13, PARK teaches an optoelectronic device (see para. 0044-0051: solar cell including the compound represented by Chemical Formula 1 as an absorber) comprising: a material comprising a perovskite structure, wherein: the material comprises an isotope of an element, the isotope has more neurons than protons, and the isotope is incorporated into the perovskite structure (see para. 0021-0036: perovskite compound is represented by Chemical Formula 1, when deuterium is substituted [in cations corresponding to A], the zero point energy is lowered due to the isotope effect; para. 0061: the compound according to the present invention has a perovskite structure into which deuterium (an isotope of hydrogen) is introduced).
PARK teaches all of the limitations of instant claims 1-5 and 13. Therefore, PARK anticipates the above-listed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2018/0204684 A1), in view of SUM et al. (WO 2018/026326 A1).
	PARK teaches the composition of claim 1 as described above in the anticipation rejection, but fails to explicitly disclose the material stoichiometry and features recited in dependent claims 6-12.
	However, as to claim 6, SUM, in analogous art of solar cells, teaches perovskite materials having a stoichiometry comprising ABX3 and A2BX6 wherein A is a first cation, B is a second cation, X is an anion, and the first cation includes the isotope (see para. 0040-0042; para. 0048-0054: organic cation may include one or more carbon-deuterium (C-D) bonds, deuterium (D) is an isotope of hydrogen and has a nucleus containing one neutron and one proton).
	Therefore, in view of the teaching of SUM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition taught by PARK by incorporating perovskite materials having the stoichiometry taught by SUM to arrive at the claimed invention. A person of ordinary skill in the art would be motivated to select the instantly claimed stoichiometry for the claimed composition with a reasonable expectation of success for using the single or double perovskite structures as high-quality, 3D perovskite films in solar cells (see SUM para. 0048-0054, 0063, 0069 & FIG. 3), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 7-10, PARK and SUM teach the composition of claim 6, wherein the first cation comprises at least one selected from the group recited in claim 7 (see SUM para. 0021); wherein the first cation comprises at least one of FA or MA, the second cation comprises at least one of lead or tin, and the anion comprises a halide (see SUM para. 0021-0026); wherein the perovskite further comprises an inorganic A-cation comprising cesium (see SUM para. 0022-0023).
As to claims 11-12, PARK and SUM teach the composition of claim 10, and further disclose that the stoichiometry comprises 
    PNG
    media_image1.png
    32
    221
    media_image1.png
    Greyscale
 and at least one of 
    PNG
    media_image2.png
    28
    525
    media_image2.png
    Greyscale
(see PARK para. 0036 & SUM para. 00129-00131).


Examiner’s Note
11.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 16, 2022